Citation Nr: 0725599	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1978 to January 1981 and from October 1981 to June 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In May 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
that hearing is of record.  During the hearing the veteran 
indicated she was re-filing a notice of disagreement (NOD) 
with the rating for her major depressive disorder; such NOD 
is not associated with the claims file.


FINDING OF FACT

The record reasonably establishes that the veteran's 
bilateral carpal tunnel syndrome (CTS) was incurred in 
service.


CONCLUSION OF LAW

Service connection for bilateral CTS is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, as the determination 
below constitutes a full grant of the benefit sought, there 
is no reason to belabor the impact of the VCAA in the matter.
II.  Factual Background

The veteran's service medical records contain no complaints, 
findings, or diagnosis of bilateral CTS.  On service 
separation examination, clinical evaluation of the upper 
extremities was normal.  

Postservice medical records from September 2000 to July 2001 
include a report of a November 2000 nerve conduction study 
which found bilateral CTS.

On October 2001 VA examination, the veteran reported numbness 
involving the first, second, and third fingers of both hands.  
Physical examination revealed decreased sensation in the 
median nerve distribution of both hands.  There was a 
positive Tinel's sign and a positive Phalen's sign.  
Bilateral CTS was diagnosed.  On May 2002 VA examination, 
there was noted a positive Tinel's sign of both wrists.  The 
veteran also demonstrated decreased pinprick sensation in the 
medial nerve distribution.  Mild CTS was diagnosed.

In an August 2001 statement, the veteran indicated that she 
reported to Dr. J. that she had experiences dating back to at 
least 10 years where she would awaken and have the feeling 
that her arms would be completely asleep, sometimes requiring 
her to slap them repeatedly in order to regain feeling, and 
that she also would experience wrist pain which she 
attributed to doing push-ups to maintain physical standards 
required by the military.  She stated that Dr. J. told her 
these were all symptoms of CTS.

Attached with the veteran's January 2003 NOD was a December 
2002 statement from a former service comrade, who indicated 
that he and the veteran were stationed together from 1985 to 
1986, and stated:

"We were both counselors for the New Jersey Army 
National Guard.  [The veteran] did most of the clerical 
work - she typed the enlistment packets and did most of 
the bookings on the computer.  She would mention at 
times that her hands and arms hurt after typing for a 
long time.  Also, we carpooled to work for a time and 
she would complain to me that her arms would be numb 
when she woke up and that they still were when I picked 
her up at 6 am. for the drive to work".

On October 2005 VA examination, the veteran reported tingling 
in her fingers, especially while driving long distances.  
Physical examination revealed a negative Tinel's sign 
bilaterally; however, she exhibited a positive Phalen's sign 
bilaterally with the relatively rapid onset of complaint of 
tingling in the third finger of each hand.  Mild bilateral 
CTS was diagnosed.  The physician reviewed the c-file and 
opined that based on the statement by R.M., it was just as 
likely as not that the veteran's CTS was manifest while she 
was on active duty between 1985 and 1986 when R.M. served 
with her.

At the May 2007 Travel Board hearing, the veteran testified 
that she first started noticing symptoms of CTS in the mid 
1980's.  She did not realize that it was CTS until such was 
diagnosed, however the symptoms have remained consistent.  
She testified that every night when she went to sleep she 
would get burning sensations in both arms, from the wrist to 
the top of her shoulders, and would experience numbness in 
her hands throughout the day.  Her husband testified that she 
complained of pain and numbness in her hands while she was on 
active duty.

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Each disabling 
condition shown by a veteran's service records, or for which 
[the veteran] seeks a service connection must be considered 
on the basis of the places, types and circumstances of [the 
veteran's] service as shown by service records, the official 
history of each organization in which the veteran served, 
[the veteran's] medical records and all pertinent medical and 
lay evidence (bold emphasis applied).  38 C.F.R. § 3.303(a).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

The veteran clearly has bilateral CTS.  Given her consistent 
accounts of such and the supporting lay statements and sworn 
testimony (of observations within lay capability) of a former 
fellow serviceman and he spouse, respectively, the Board 
finds no reason to question that she had the symptoms 
described while on active duty.  A VA examiner has opined, in 
essence, that the symptoms in service described by the 
veteran, her former fellow serviceman, and her husband were 
manifestations of her current bilateral CTS.  All the legal 
requirements for establishing service connection are met.  
Service connection for bilateral CTS is warranted.


ORDER

Service connection for bilateral carpel tunnel syndrome is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


